Title: To John Adams from Senés, 10 May 1778
From: Senés, M.
To: Adams, John


      
       Monsieur
       a la Seyne prés Toulon le 10. may 1778
      
      J’ay L’honneur de vous informer que je Possede des Secrets que je regarde comme Specifiques En ce qu’ils guerissent En très peu de temps les chûtes tant vieilles que nouvelles et même Sur des Sujets que L’on regarderoit Comme incurables, dont j’ay 26. Certificats de guerison, Et au moyen de mes Secrets on parviendroit Encore à Eviter d’envoyer aux Eaux tous les Officiers et Soldats blessés En temps de guerre qu’on y destine et a les faire Sortir des hôpiteaux, ce qui occasionneroit aux treize Provinces Unies de lamerique une grande Econamie.
      Si mes Secrets Monsieur, vous Sont de quelques Utilite j’auray L’honneur de vous les offrir avec plaisir pour le bien et le Soulagemen de tous vos Militaires. J’ay L’honneur détre avec respect Monsieur Votre tres humble et tres obeissant Serviteur
      
       Senés
      
      
       Mon adresse Est a Senes Pensionnaire du Roy par Toulon En Provence.—a là Seyne.
      
     